UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-2187



ELIZABETH W. KEANE,

                                                   Plaintiff - Appellee,

          versus


DANIEL ALFRED KEANE,

                                                     Debtor - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-03-474)


Submitted: February 19, 2004                  Decided: February 24, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Alfred Keane, Appellant Pro           Se.   Robert   Bruce   Brown,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Daniel A. Keane appeals from the district court’s order

affirming the bankruptcy court’s order denying his motion for

sanctions, granting Elizabeth Keane’s motion for relief from the

automatic stay, and allowing Elizabeth Keane to file an adversary

proceeding objecting to his discharge.   Our review of the record

and the district court’s opinion discloses no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   Keane v. Keane, No. CA-03-474 (E.D. Va. Aug. 18, 2003).

Daniel Keane’s motion to strike Elizabeth Keane’s appeal brief is

denied. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -